Oo SF NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-05080-JST Document 92 Filed 09/04/19 Page 1 of 4

C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
oriordand@sec.gov

ERIN E. SCHNEIDER (Cal. Bar No. 216114)
schneidere@sec.gov

ANDREW J. HEFTY (Cal. Bar No. 220450)
heftya@sec.gov

MARC D. KATZ (Cal. Bar No. 189534)
katzm@sec.gov

SECURITIES AND EXCHANGE COMMISSION

44 Montgomery Street, Suite 2800

San Francisco, CA 94104

T: (415) 705-2500

F: (415) 705-2501

ERIC M. BROOKS (Cal. Bar No. 209153)
brookse@sec.gov

SECURITIES AND EXCHANGE COMMISSION

33 Arch Street, 23rd Floor

Boston, MA 02110-1424

(617) 573-8900

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION |

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
vs.

MICHAEL B. ROTHENBERG, and
ROTHENBERG VENTURES LLC (f/k/a
FRONTIER TECHNOLOGY VENTURE CAPITAL
LLC and ROTHENBERG VENTURES
MANAGEMENT COMPANY, LLC),

Defendants.

 

 

SUPP. FUJIMOTO DECLARATION (1/S/O MOT.
DISGORGEMENT AND PENALTIES)

Case No. 18-cv-5080-JST

SUPPLEMENTAL DECLARATION OF
GERALD T. FUJIMOTO IN SUPPORT
OF SEC’S MOTION FOR
DISGORGEMENT AND PENALTIES

DATE: October 9, 2019
TIME: 2:00 P.M.

PLACE: Courtroom 6, 2d Floor

CASE NO. 18-Cv-5080-JST
So Oo JN DN OO BP HO YPN

mee
aA BP WD NO FSF C0

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-05080-JST Document 92 Filed 09/04/19 Page 2 of 4

I, Gerald T. Fujimoto, pursuant to 28 U.S.C. § 1746, declare:

1. I have reviewed Mr. Rothenberg’s Opposition to the SEC’s Motion for Disgorgement
and Penalties (ECF 90).
2. Mr. Rothenberg’s Opposition states at various points that he was permitted to use

investor money from the 2015 Fund and 2016 Fund to make what he terms were “indirect investments”
or “River Accelerator investments.” Mr. Rothenberg cites in support, at page 16 of his Opposition,

language from the following provision in the 2015 Fund Summary of Principal Terms:

The Fund will invest about $100,000 per company plus 9.5% of the Fund
(the “River Investments”) through the River Accelerator to acquire an
average of 5-7% (the “Average Ownership”) of 25 to 30 companies,
targeting a $3,000,000 to $4,000,000 valuation per company. The River
Investments will be a combination of cash directly transferred to the
company, the provision and use of specialized equipment, real estate,
events, services provided by employees or contractors, or other
expenditures. The Average Ownership will be in the form of equity or
debt convertible for equity.

For example, a $15,000,000 fund with 25 River Investments would result
in a per investment average of $157,000 spent for 5-7% of equity per
company, an effective valuation of less than $4M per company.

Mr. Rothenberg also cites as support, at page 16 of his Opposition, the following provision from the

2016 Fund Summary of Principal Terms:

The Fund intends to invest 5.0% of the aggregate Capital Commitments
plus approximately $200,000 to $400,000 on average per company (the
“River Investments”) through Rothenberg Ventures’ River Accelerator
Program to acquire an average of approximately 7% -10% (the “Average
Ownership”) of 25 to 40 frontier tech companies, targeting a $3.0M to
$6.0M valuation per company. The River Investments will be a
combination of direct cash investments, the provision and use of
specialized equipment, real estate, events and services provided by
employees or contractors, or other expenditures, The Average Ownership
will be in the form of equity or debt convertible for equity.

3. There appear to be two components of the referenced investments for each of the 2015
Fund and 2016 Fund. The first consists of direct investments in companies that were part of River
Accelerator. These direct investments are accounted for in Opinion 4 of my expert report dated May 23,
2019 (“Expert Report”), which states that the Rothenberg Investor Funds invested $30,888,161 in
Portfolio Companies. Expert Report (ECF 84-1) at 18. I have analyzed the particular portion of this

amount that constituted investments in River Accelerator companies, as listed on the River Accelerator

SUPP. FUJIMOTO DECLARATION (1/S/o MOT. 2 CASE NO. 18-Cv-5080-JST
DISGORGEMENT AND PENALTIES)
Co Aa NN DB WOT FBP WD PO &

NO NY NO NH NY NO NO DO RO mmm mee ee ea i
oO NN HD OH FF YW NY -—& DB OD HH ID HD WA BP W HB K& CC

 

Case 4:18-cv-05080-JST Document 92 Filed 09/04/19 Page 3 of 4

website (https://riverecosystem.com/riveraccelerator/ accessed on August 30, 2019). Of the $30,888,161
invested in portfolio companies, $8,331,999 was invested in the thirty-seven River Accelerator
companies.

4, The second component of the referenced investments in these provisions for each of the
2015 and 2016 Funds pertain to “the provision and use of specialized equipment, real estate, events and
services provided by employees or contractors, or other expenditures.” Rothenberg’s Opposition claims
that these investments were made under a category that he appears to refer to as “indirect investments.”

5. I have once again studied the accounting records to search for entries reflecting this
second component of “indirect investments” for the 2015 and 2016 Funds. The accounting records
reflect $0 for the 2015 Fund and $0 for the 2016 Fund for any amounts that are listed as or could be
construed as “indirect investments.”

6. I did a broad search of the 2015 Fund and the 2016 Fund QuickBooks data, looking for
anything labeled “indirect investments” (or related terms) and anything that would substantively reflect
the types of “indirect investment” categories set forth in the two provisions cited above. If there had
been any such investments, the accounting records should indicate an apportionment of such costs to the
River Accelerator companies. For example, if there had been such “indirect investments” for the 2015
Fund, I would expect to see some type of costs or expenditures classified as an investment in one or
more of the approximately 25 River Accelerator companies. Similarly, for the 2016 Fund, if there had
been such investments, I would expect to see some type of cost or expenditures classified as an
investment in one or more of the approximately 25 to 40 River Accelerator companies. However, the
accounting records did not contain any such notations for either the 2015 Fund or 2016 Fund.

7. As indicated in my Expert Report, the $18.8 million shortfall in my Report does
incorporate $5.3 million that Rothenberg transferred from the Rothenberg Investor Funds to “River
Accelerator, LLC,” and approximately $3.7 million that Rothenberg transferred from the Rothenberg
Investor Funds to “Rothenberg Ventures Events, LLC.” Based on the bank records I reviewed, with
respect to the $9.0 million described in the preceding sentence, (1) all of this money was transferred in
June 2018; (2) none of the money went to investments in Portfolio Companies; and (3) none of the

money went to costs or expenditures including “the provision and use of specialized equipment, real

SUPP. FUJIMOTO DECLARATION (1/S/O MOT. 3 CASE NO. 18-Cv-5080-JST
DISGORGEMENT AND PENALTIES)

 
Ee WH

Oo CO I DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-05080-JST Document 92 Filed 09/04/19 Page 4 of 4

estate, events and services provided by employees or contractors, or other expenditures” that could have
been classified as an “indirect investment” into the Portfolio Companies.
I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this Declaration was executed on September 4, 2019 in San

Gastd fneh

Gerald T. Fujimoto

Francisco, California.

SUPP. FUJIMOTO DECLARATION (1/S/O MOT. 4 CASE NO. 18-CVv-5080-JST
DISGORGEMENT AND PENALTIES)

 
